Case 1:19-cv-21991-CMA Document 1 Entered on FLSD Docket 05/16/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DADE DIVISION
                                        Case No.:


  DAWN WILLIAMS,

         Plaintiff,

  vs.

  ROYAL CARIBBEAN CRUISES, LTD.

        Defendant,
  ______________________________________/

                                            COMPLAINT

         Plaintiff, DAWN WILLIAMS hereby sues Defendant, ROYAL CARIBBEAN

  CRUISES, LTD., and state as follows:

  1.     This Court has diversity jurisdiction under 28 U.S.C. § 1332 because the amount in

  controversy exceeds $75,000 and Plaintiff is a Florida citizen and RCCL is a Florida citizen.

  2.     This Court is the proper venue for this case because RCCL operates its common carrier

  cruise line in Miami, and because the parties agreed to litigate this dispute in this Court.

  3.     Plaintiff, DAWN WILLIAMS, is a resident in Broward County, Florida and are sui juris.

  4.     Defendant, ROYAL CARIBBEAN CRUISES, LTD., (hereinafter referred to as "RCCL”)

  is a Florida Corporation registered and doing business in Miami- Dade County, Florida.

  5.     RCCL is now, and at all times mentioned was, engaged in the cruise line business called

  ROYAL CARIBBEAN CRUISES, LTD operating at 1050 Caribbean Way, Miami, Florida.




                               THE LAW OFFICES OF TODD S. STEWART, P.A.
Case 1:19-cv-21991-CMA Document 1 Entered on FLSD Docket 05/16/2019 Page 2 of 10
  Complaint
  Case No.




  6.      At all times material hereto, RCCL acted by and through its employees, servants, agents,

  and/or apparent agents, who were acting within the course and scope of their employment and in

  furtherance of RCCL ’s business pursuits.

  7.      RCCL is now, and at all times mentioned, was further engaged in the business of selling

  or introducing into the stream of commerce food products intended for human consumption.

  8.      Plaintiff satisfied all conditions precedent or they are waived.

                                           BACKGROUND

  9.      RCCL has a highly experienced management team that is committed to ensuring the

  safety of its passengers.

  10.     RCCL places the utmost importance on the safety of its passengers, including but not

  limited to MRS. WILLIAMS.

  11.     RCCL works to makes sure its cruises are the safest in the industry.

  12.     RCCL requires each of its employees to observe the highest standards of safety.

  13.     RCCL is proud of the food choices it offers on its ships.

  14.     Food is one of RCCL’s largest operating expenses on its ships.

  15.     RCCL knows ciguatera fish poisoning is a constant threat on its ships.

  16.     RCCL knew or should have known of the dangers posed by ciguatoxins.

  17.     RCCL makes every effort to avoid exposing its passengers to unnecessary health risks.

  18.     RCCL’s knowledge of the dangers posed by ciguatoxins is superior to MRS.

  WILLIAIMS.

  19.     RCCL operated, possessed, and controlled the M/V Radiance of the Seas (the ship).



                               THE LAW OFFICES OF TODD S. STEWART, P.A.


                                                   2
Case 1:19-cv-21991-CMA Document 1 Entered on FLSD Docket 05/16/2019 Page 3 of 10
  Complaint
  Case No.




                                               FACTS

  20.     Sometime prior to June 12, 2018, RCCL obtained certain fish which contained ciguatera.

  21.     MRS. WILLIAMS was a lawful ticketed invitee on the ship for a multi-day cruise (the

  cruise) aboard the ship.

  22.     On June 12, 2018, MRS. WILLIAMS entered the dining area of RCCL for the purpose of

  consuming dinner that was included in the price MRS. WILLIAMS paid the cruise.

  23.     Amongst certain other items, MRS. WILLIAMS consumed certain fish purchased by and

  provided by RCCL.

  24.     MRS. WILLIAMS consumed said fish during the cruise.

  25.     Unbeknownst to MRS. WILLIAMS, the fish which RCCL sold, and which was

  consumed by MRS. WILLIAMS, was spoiled, unwholesome and unfit for human consumption,

  thereby causing DAWN WILLIAMS to become ill.

  26.     More specifically, the fish in question was contaminated with Ciguatera and contained

  Ciguatoxin at levels sufficient to cause human illness.

  27.     Within a few hours of consuming the subject fish, MRS. WILLIAMS experienced

  significant respiratory problems and peripheral neuropathy, followed by severe pain. She

  continues to suffer from neurological symptoms, as well as allergic reactions. MRS. WILLIAMS

  remains ill and permanently injured to this day.

                                COUNT I – STRICT LIABILITY

          DAWN WILLIAMS adopts and realleges the allegations of Paragraphs 1 through 27

  hereof and incorporate the same by reference as though fully set forth herein.



                               THE LAW OFFICES OF TODD S. STEWART, P.A.


                                                     3
Case 1:19-cv-21991-CMA Document 1 Entered on FLSD Docket 05/16/2019 Page 4 of 10
  Complaint
  Case No.




  28.     RCCL placed for sale and distributed the fish which is the subject of this action, in a

  defective, adulterated, impure, poisonous, harmful, deadly, and/or not fit for human consumption

  condition.

  29.     RCCL knew that the fish would be consumed without inspection for defects, adulteration,

  impurities, poison, harmfulness, deadliness, and/or lack of fitness for human consumption

  condition.

  30.     RCCL knew or should have known that the ultimate consumer would not and could not

  properly inspect this product for defects, adulteration, impurities, poison, harmfulness,

  deadliness, and lack of fitness for human consumption and that detection of such defects,

  adulteration, impurities, poison, harmfulness, deadliness, and/or lack of fitness for human

  consumption would be beyond the capabilities of the ultimate consumers, such as MRS.

  WILLIAMS.

  31.     MRS. WILLIAMS ultimately selected said fish as part of the cruise she purchased, which

  was defective, adulterated, impure, poisonous, harmful, deadly, and/or not fit for human

  consumption.

  32.     The subject fish contained the poisonous toxin, ciguatoxin.

  33.     The subject fish was defective, adulterated, impure, poisonous, harmful, deadly, and/or

  lack of fitness for human consumption to ultimate consumers at the time it was sold and

  distributed by RCCL. The food was unreasonably dangerous because it was unreasonably

  adulterated, impure, poisonous, harmful, deadly, and/or not fit for human consumption.

  34.     At the time of the incident, the subject fish was substantially unchanged from its

  condition when sold and distributed by RCCL.

                               THE LAW OFFICES OF TODD S. STEWART, P.A.


                                                  4
Case 1:19-cv-21991-CMA Document 1 Entered on FLSD Docket 05/16/2019 Page 5 of 10
  Complaint
  Case No.




  35.     For the reasons set forth above, the fish was unreasonably and inherently dangerous to

  members of the general public, including MRS. WILLIAMS, when the product was used for its

  ordinary and foreseeable purposes.

  36.     MRS. WILLIAMS were foreseeable users and at the time of the incident were using the

  subject fish in a foreseeable manner.

  37.     The defects described above directly and proximately caused the incident and MRS.

  WILLIAMS injuries and damages, in that it directly and in natural and continuous sequence

  produced or contributed substantially to MRS. WILLIAMS’ injuries and damages.

  38.     As a direct and proximate result thereof, MRS. WILLIAMS has suffered great bodily

  injury, pain and suffering, disability, disfigurement, emotional distress, mental anguish, loss of

  capacity for the enjoyment of life, medical and nursing care and treatment, loss of the ability to

  earn money, aggravation of a previously existing condition, as well as loss of consortium. These

  losses are permanent and continuing, and MRS. WILLIAMS will continue to suffer these losses

  in the future.

          WHEREFORE, DAWN WILLIAMS demands judgment for damages against RCCL for

  compensatory damages in excess of the jurisdictional limits, plus costs, as well as other damages

  DAWN WILLIAMS may become entitled.

                                   COUNT II – NEGLIGENCE

          DAWN WILLIAMS adopts and reallege the allegations of Paragraphs 1 through 27

  hereof and incorporate the same by reference as though fully set forth herein.

  39.     RCCL owed a duty to MRS. WILLIAMS to not sell or deliver any food that was

  adulterated, impure, poisonous, harmful, deadly, and/or not fit for human consumption.

                              THE LAW OFFICES OF TODD S. STEWART, P.A.


                                                  5
Case 1:19-cv-21991-CMA Document 1 Entered on FLSD Docket 05/16/2019 Page 6 of 10
  Complaint
  Case No.




  40.     RCCL negligently breached its duty to MRS. WILLIAMS by its sale and delivery of fish

  that was adulterated, impure, poisonous, harmful, deadly, and/or not fit for human consumption

  and otherwise failed to exercise reasonable care under the circumstances.

  41.     Moreover, RCCL had a duty to hire, train, supervise and retain its employees in a

  reasonable and prudent manner.

  42.     RCCL was negligent in its hiring, training, supervising and retention of their employees,

  such that adulterated, impure, poisonous, harmful, deadly, and/or food not fit for human

  consumption reached consumers, such as MRS. WILLIAMS.

  43.     As a direct and proximate result thereof, MRS. WILLIAMS has suffered great bodily

  injury, pain and suffering, disability, disfigurement, emotional distress, mental anguish, loss of

  capacity for the enjoyment of life, medical and nursing care and treatment, loss of earnings, loss

  of the ability to earn money, aggravation of a previously existing condition, as well as loss of

  consortium. These losses are permanent and continuing, and the Plaintiff will continue to suffer

  these losses in the future.

        WHEREFORE, MRS. WILLIAMS demands judgment for damages against RCCL for

  compensatory damages in excess of the jurisdictional limits, plus costs, as well as other damages

  MRS. WILLIAMS may become entitled.

                      COUNT III - VIOLATION OF FLORIDA STATUTES

          DAWN WILLIAMS adopt and reallege the allegations of Paragraphs 1 through 27 hereof

  and incorporate the same by reference as though fully set forth herein.




                                THE LAW OFFICES OF TODD S. STEWART, P.A.


                                                  6
Case 1:19-cv-21991-CMA Document 1 Entered on FLSD Docket 05/16/2019 Page 7 of 10
  Complaint
  Case No.




  44.     Pursuant to Florida Statutes, including but not limited to F.S. §500.04 and §500.10,

  RCCL owed a statutory duty to MRS. WILLIAMS to refrain from selling or delivering any food

  that was adulterated, impure, poisonous, harmful, deadly, and/or not fit for human consumption.

  45.     MRS. WILLIAMS was a member of the class intended to be protected by these statutory

  sections and the injuries they sustained are of the types that these statutory sections are intended

  to protect and prevent.

  46.     Pursuant to Florida Statutes, RCCL negligently breached its statutory duty to MRS.

  WILLIAMS by its sale and delivery of food that was adulterated, impure, poisonous, harmful,

  deadly, and/or not fit for human consumption and otherwise failed to exercise reasonable care

  under the circumstances.

  47.     As a direct and proximate result thereof, MRS. WILLIAMS has suffered great bodily

  injury, pain and suffering, disability, disfigurement, emotional distress, mental anguish, loss of

  capacity for the enjoyment of life, medical and nursing care and treatment, loss of earnings, loss

  of the ability to earn money, aggravation of a previously existing condition, as well as loss of

  consortium. These losses are permanent and continuing, and MRS. WILLIAMS will continue to

  suffer these losses in the future.

        WHEREFORE, DAWN WILLIAMS demands judgment for damages against RCCL for

  compensatory damages in excess of the jurisdictional limits, plus costs, as well as other damages

  DAWN WILLIAMS may become entitled.

                            COUNT IV – BREACH OF IMPLIED WARRANTY

          DAWN WILLIAMS adopt and reallege the allegations of Paragraphs 1 through 27 hereof

  and incorporate the same by reference as though fully set forth herein.

                                THE LAW OFFICES OF TODD S. STEWART, P.A.


                                                  7
Case 1:19-cv-21991-CMA Document 1 Entered on FLSD Docket 05/16/2019 Page 8 of 10
  Complaint
  Case No.




  48.     This is an action pursuant to Florida Statutes, including but not limited to F.S. §672.314

  and §672.318.

  49.     It was known by and/or reasonably foreseeable to RCCL that the subject fish would be

  purchased by MRS. WILLIAMS and consumed by members of the public, such as MRS.

  WILLIAMS.

  50.     RCCL also impliedly warranted the public and to MRS. WILLIAMS specifically that the

  subject fish was not adulterated, impure, poisonous, harmful, deadly, and/or not fit for human

  consumption.

  51.     MRS. WILLIAMS relied upon said implied warranty.

  52.     MRS. WILLIAMS and/or her agents/representatives, provided notice to RCCL regarding

  said breach of implied warranty.

  53.     RCCL breached the above-described implied warranty in that said food was adulterated,

  impure, poisonous, harmful, deadly, and/or not fit for human consumption.

  54.     As a direct and proximate result thereof, MRS. WILLIAMS has suffered great bodily

  injury, pain and suffering, disability, disfigurement, emotional distress, mental anguish, loss of

  capacity for the enjoyment of life, medical and nursing care and treatment, loss of earnings, loss

  of the ability to earn money, aggravation of a previously existing condition, as well as loss of

  consortium. These losses are permanent and continuing, and MRS. WILLIAMS will continue to

  suffer these losses in the future.

        WHEREFORE, DAWN WILLIAMS demands judgment for damages against RCCL for

  compensatory damages in excess of the jurisdictional limits, plus costs, as well as other damages

  DAWN WILLIAMS may become entitled.

                                THE LAW OFFICES OF TODD S. STEWART, P.A.


                                                  8
Case 1:19-cv-21991-CMA Document 1 Entered on FLSD Docket 05/16/2019 Page 9 of 10
  Complaint
  Case No.




                         COUNT V - BREACH OF EXPRESS WARRANTY

          DAWN WILLIAMS adopts and reallege the allegations of Paragraphs 1 through 27

  hereof and incorporate the same by reference as though fully set forth herein.

  55.     This is an action pursuant to Florida Statutes, including but not limited to F.S. §672.313

  and §672.318.

  56.     It was known by and/or reasonably foreseeable to RCCL that the subject fish would be

  purchased by and consumed by members of the public such as MRS. WILLIAMS.

  57.         RCCL expressly warranted to the public and to MRS. WILLIAMS that the subject fish

  was not adulterated, impure, poisonous, harmful, deadly, and/or not fit for human consumption.

  58.     MRS. WILLIAMS relied upon said express warranties.

  59.     MRS. WILLIAMS and/or his agents/representatives, provided notice to RCCL regarding

  said breach of express warranty.

  60.     RCCL breached the above-described express warranty in that the subject fish was

  adulterated, impure, poisonous, harmful, deadly, and/or not fit for human consumption.

  61.     As a direct and proximate result thereof, MRS. WILLIAMS has suffered great bodily

  injury, pain and suffering, disability, disfigurement, emotional distress, mental anguish, loss of

  capacity for the enjoyment of life, medical and nursing care and treatment, loss of earnings, loss

  of the ability to earn money, aggravation of a previously existing condition, as well as loss of

  consortium. These losses are permanent and continuing, and MRS. WILLIAMS will continue to

  suffer these losses in the future.




                                THE LAW OFFICES OF TODD S. STEWART, P.A.


                                                  9
Case 1:19-cv-21991-CMA Document 1 Entered on FLSD Docket 05/16/2019 Page 10 of 10
  Complaint
  Case No.




      WHEREFORE, DAWN WILLIAMS demands judgment for damages against RCCL for

  compensatory damages in excess of the jurisdictional limits, plus costs, as well as other damages

  DAWN WILLIAMS may become entitled.

          DATED THIS 16th       day of May, 2019.



                                                      TODD S. STEWART, P.A.



                                                      ______________________________
                                                      The Law Offices of Todd S. Stewart, P.A.
                                                      FL Bar No.: 0940674
                                                      824 West Indiantown Road
                                                      Jupiter, FL 33458
                                                      (561) 743-2002
                                                      Fax: (561) 743-2009
                                                      Todd@trialcounselor.com
                                                      Alicia@trialcounselor.com

                                                      MARK HANSON, ESQ.
                                                      Florida Bar No: 621651
                                                      GORDON & PARTNERS
                                                      3309 Northlake Boulevard, Suite 207
                                                      Palm Beach Gardens, FL 33403
                                                      Telephone: 561-799-5070
                                                      Fax: 561-799-5763
                                                      Mhanson@fortheinjured.com
                                                      mweschrek@fortheinjured.com

                                                      Attorneys for Plaintiff




                              THE LAW OFFICES OF TODD S. STEWART, P.A.


                                                 10
